Citation Nr: 0906586	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1951 to 
March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in No. Little Rock, 
Arkansas.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  This duty to assist 
includes the responsibility to obtain any relevant records 
from the Social Security Administration (SSA).  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  

The evidence shows a May 1978 notice of an award of SSA 
disability benefits, effective from January 1976, which were 
subsequently ceased.  Following the August 1982 termination 
of SSA benefits, the Veteran appealed.  In November 1983, the 
SSA determined that he was indeed disabled and unable to 
engage in substantial gainful activity since January 1976 
due, in part, to severe depression.  The SSA reinstated 
disability benefits effective from January 1976.  

Significantly, no attempt appears to have been made to obtain 
complete copies of the May 1978 and November 1983 SSA 
decisions, or the medical records used in support of those 
determinations.  A remand is, therefore, necessary to accord 
the RO an opportunity to procure any such documents that may 
be available.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Procure copies of the May 1978 and 
November 1983 SSA decisions awarding 
disability benefits to the Veteran-as 
well as the medical records used in 
support of such determinations.  
Associate all such available documents 
with the claims folder.  If any such 
records are not available, that fact 
should be noted in the file.  All 
attempts to obtain such records should 
be documented in the file.  

2.  Following the completion of the 
above, re-adjudicate the issue on 
appeal.  If the decision remains 
adverse to the Veteran, he should be 
provided with a supplemental statement 
of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


